Citation Nr: 0300194	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  95-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's physician


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1969 
to April 1971.  He served in Vietnam from February 1970 to 
March 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The veteran's claim of 
entitlement to service connection for PTSD was denied in 
an August 1993 Board decision.  By rating action in 
November 1994, the RO denied the veteran's attempt to 
reopened his claim.  Subsequently the Board in October 
1997 reopened and remanded this claim for further 
development. 

At a hearing before a hearing officer at the RO in 
December 1996, the veteran's psychiatrist offered expert 
testimony.  The veteran did not testify in that hearing.  
Transcripts of the hearings are on file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence confirming 
any of the veteran's claimed in-service stressors.

4.  Any currently present PTSD is not due to a service 
stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 1991 
and West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to 
the veteran's claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), went into 
effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim and which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf by means of 
letters in October 1993, November 1994, March 2001; the 
discussion in the November 1994 and February 1997 rating 
decision; by the Board Remand in October 1997; the March 
1994 and November 1994 statements of the case; and July 
1996, February 1997, and August 2002 supplemental 
statements of the case. 

He was informed to report for VA examinations, which he 
did.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c), (d).  The duty to assist also includes 
obtaining records of relevant treatment at VA facilities, 
and any other relevant records held by any Federal 
department or agency identified by the veteran.  If VA is 
unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.    

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  
The veteran has been afforded examinations by VA in April 
1996 and August 2002 addressing the disabilities on 
appeal.  VA outpatient treatment records have been 
associated with the claims file.  There does not appear to 
be any outstanding medical records that are relevant to 
this appeal.  In addition, the veteran had the opportunity 
to testify before a hearing officer in December 1996.  As 
noted the claim was remanded by the Board in October 1997 
to obtain additional evidence and to schedule a VA 
examination.

The veteran was requested to submit verifiable stressor 
information several times.  
The RO submitted the information received from the veteran 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR), and assistance was requested and 
reports were received. 

Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran.  As 
there is no indication that there are additional records 
that should or could be obtained, and it appears that all 
pertinent evidence is on file, no further development is 
indicated.

Legal Criteria.  Service connection may be established by 
a showing that the veteran currently suffers from a 
disorder that is attributable to disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that during the pendency of the PTSD 
claim, the applicable criteria for service connection for 
PTSD, 38 C.F.R. § 3.304(f), were amended on June 18, 1999, 
and made effective to March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (2001)).  The criteria were again amended 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(March 7, 2002).  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of 
a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulation, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor 
in claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did 
not realize that certain types of evidence may be relevant 
to substantiate his claim.  The March 2002 amendment is 
not applicable to the instant claim.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted 
the VA Secretary to do otherwise and the Secretary did so.  
The version of § 3.304(f) in effect prior to March 7, 
1997, required a "clear diagnosis" of PTSD and the amended 
version no longer requires evidence of a "clear diagnosis" 
of  PTSD.  As the Board finds that the veteran did not 
engage in combat and there is no credible supporting 
evidence confirming any of the veteran's claimed in-
service stressors, the outcome would be the same under 
either version, and both versions of 38 C.F.R. § 3.304(f) 
will be considered.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor 
may be obtained from service records or other sources.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that the regulatory requirement 
for "credible supporting evidence" means that "the 
veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).

Background.   Service medical records are silent as to any 
complaints, treatment, or diagnosis of a mental disorders.  
The veteran's induction examination in June 1969 as well 
as his separation examination in March 1971 were both 
normal.  

The veteran filed a claim for PTSD in March 1990.

In a June 1990 psychiatric examination the examiner noted 
that a review of the VA clinical records did not contain 
any records of psychiatric treatment.  Several months 
prior to the examination he began receiving psychiatric 
treatment at the VA Ponce Satellite Clinic.  He was 
suffering from recurrent skin eruptions and a stomach 
condition.  Several doctors told him his conditions were 
secondary to his emotional conditions.  The examiner 
scheduled a  psychiatric evaluation by a Board of two 
psychiatrist in August 1990.  The examiners noted that the 
veteran was well dressed, and nourished with adequate 
hygiene.  He was cryful during practically the entire 
interview with a degree of restlessness, and he was 
usually avoidant of eye contact with both interviewers.  
He did not seem to be at ease with the interview situation 
but otherwise showed no abnormal tremors, tics, or 
mannerisms.  He was in contact with reality and aware of 
the interview situation.   His answers were relevant, 
coherent, and logical.  Thought content was feelings of 
restlessness and helplessness.  He acknowledged alcohol 
intake which he had reduced following advice of his 
doctor.  He was unable to recall the names of his 
medications but stated that he used to mix his pills with 
alcohol.  He referred to avoiding people, and of vague 
episodes of cryfulness when he remembered Vietnam.  He was 
not specific about stressors.  He was not delusional or 
hallucinating, and was not suicidal or homicidal.  He was 
oriented to person, place, and time.  Memory was present 
although he complained of poor concentration.  Intellect 
was average, judgment was fair, and insight was poor.  

After reviewing the psychological examination, the 
examiners noted that they did not see the symptom picture 
which will make a diagnosis of PTSD in this case.  The 
diagnoses were dysthymic disorder, substance use disorder, 
alcohol abuse, and strong dependent personality features.  
The level of functioning was fair to poor.

At a personal hearing in August 1991, the veteran offered 
testimony in support of his claim.  In essence he reported 
being a cook in Vietnam.  When asked about specific 
stressors in Vietnam, he reported being arrested for the 
murder of another soldier in Vietnam.  He was in jail for 
a day until it was determined that another soldier with 
the same surname was responsible for the death of the 
soldier.  Another incident he described was that he was 
given a routine chest x-ray and was told he had cancer or 
tuberculosis.  Later they found out that the x-rays 
belonged to the same soldier involved in the death of the 
other soldier.  He also described gas attacks on Cambodian 
villages carried out by Americans.   They also had 
incoming rounds every day and many comrades were wounded.  
A very close friend of his was also killed.  He was not 
present at the death but was told about it later by other 
soldiers.  He could not recall his friend's name.  

The veteran was afforded a hearing before a Travel Member 
of the Board at the RO in September 1992.  He essentially 
offered similar testimony to his earlier hearing.  In 
addition the service representative reported that the 
veteran had been granted a disability pension from the 
Social Security Administration (SSA) for PTSD.  The 
decision was accepted as evidence by the Board.  A letter 
from Luis Rivera-Ramon, M.D., was also accepted as 
evidence.  Dr. Ramon noted that, "I realized that the main 
cause of his condition is a post-traumatic stress disorder 
that suffered much of Vietnam Veterans." 

In a subsequent Board decision in August 1993 service 
connection for an acquired psychiatric disorder including 
PTSD was denied.   

The veteran attempted to reopen his claim for PTSD in 
February 1994.  By rating action in March 1994, the RO 
denied service connection for PTSD.  The RO corrected this 
rating action in November 1994 and denied the claim as no 
new and material evidence had been submitted to reopen the 
claim.

In an April 1996 VA examination, the examiners noted that 
the entire claims file and medical records were reviewed.  
The veteran reported being in Vietnam and in Cambodia.  He 
did not detail any specific stressors or stressful events.  
He spoke very vaguely about Vietnam and noted that the 
enemy usually attacked when they were eating.

The examiners noted that the veteran throughout the 
interview was whining and crying.  However he did not 
really cry.  The examiner noted no tears and he started to 
do this every time he was asked a question.  No matter 
what the question was.  It was not only when questioned 
about Vietnam but also when questioned about his family, 
work, even about his childhood.   All his complaints were 
very vague.  He basically described symptoms he had in 
Vietnam including fevers, chills, nausea, and 
gastrointestinal disturbances which he continued to suffer 
from after service.  He described being irritable, 
intolerant, and unable to deal with people.  He had 
trouble sleeping, and basically spent most of his time at 
home.

The veteran was well developed and nourished.  He was 
adequately dressed and groomed.  He was alert, aware and 
in contact with reality.  His responses were logical, 
relevant and coherent.  As soon as the interview began, 
his voice started whining as if he were crying although he 
didn't cry.  He made all the gestures but there were no 
tears. There were no actual stressors mentioned throughout 
the interview.  There was no evidence of delusions, 
hallucinations, suicidal or homicidal ideations.  Affect 
was adequate, mood was anxious and depressed.  He was 
oriented to person, place, and time.  Memory and 
intellectual functioning was adequate.  Judgment was fair, 
and insight was very poor.  

The examiners noted that the veteran had been previously 
examined for the same purpose in 1990 and the current 
examination basically reflected the same results.   He was 
also seen through the VA and evaluated by the head of the 
clinical program who noted, "veteran presenting by history 
and record ill-defined symptoms of generalized anxiety 
disorder.  There are no symptoms and signs for a clinical 
picture of PTSD, and the veteran seems to be exaggerating 
symptoms.  There are no specific traumatic events.  R/O: 
malingering."  It was recommended that he continue 
treatment as an outpatient through VA.  It was noted that 
for some unknown reasons a diagnosis of PTSD appeared.  It 
was the unanimous opinion of the examiners that the 
veteran did not fulfill the diagnosis of PTSD.  The 
diagnoses were dysthymia and a strong dependent 
personality feature.

At a personal hearing at the RO in December 1996 the 
veteran did not offer any testimony.  Instead expert 
testimony was offered by Jose Artoro Duarte-Ortiz, M.D., 
Psychiatrist.  He noted that he interviewed the veteran on 
two occasions.  He also reviewed the veteran's clinical 
treatment records at the VA satellite clinic, and the SSA 
determination dated in 1991 awarding a disability pension 
for PTSD.   In essence he diagnosed the veteran with PTSD 
due to stressors he suffered in Vietnam.  He also directly 
refuted the VA clinical director, and Psychiatric 
Examination Boards which found the veteran did not have 
PTSD.

The Board in October 1997 reopened and remanded this case 
for additional development including having the file and 
claimed stressors summary submitted to the U.S. Armed 
Services Center for Research of Unit Records (USACRUR).  
Subsequent to the receipt of a response from USACRUR the 
entire file was to be  submitted to the VA for review to 
ascertain the nature of the veteran's mental disorders.  
An examination was to be scheduled if deemed necessary.

By letter dated in March 1998, the RO requested 
verification of the veteran's reported stressors from 
USASCRUR.  The RO summarized the stressors claimed by the 
veteran and included copies of his military personnel 
records.

In August 1998 a report was received from the Director, 
USACRUR.  The response included an extract of the 
operational report-lessons learned submitted by the 25th 
infantry division (25th inf. div), the higher headquarters 
of the 1st battalion (bn), 5th Inf., the veteran's unit of 
assignment in Vietnam.  The extract for the quarter ending 
July 31, 1970 included the Cambodian cross-border 
operations.  In addition the extract documented 
significant activities and enemy encounters.  It was 
however noted that in order to provide research concerning 
casualties the veteran had to provide more detailed 
information.  The information the veteran submitted was 
insufficient to conduct any meaningful research, and 
USASCRUR could not verify any of the stressors reported by 
the veteran.  

In an August 2002 VA examination, the examiner noted that 
the entire claims file was reviewed.  The veteran had been 
seen for ambulatory psychiatric treatment at the Ponce VA 
clinic since 1988.  He had been treated since 1995 by the 
state Mental Health program.  He had no history of 
psychiatric hospitalization and no past history of 
suicidal attempts, no history of alcohol or drug abuse as 
stated by the veteran.  The C&P examination in June 1990 
diagnosed a dysthymic disorder as did a VA C&P psychiatric 
Board evaluation.  A private psychiatric evaluation 
performed in August 1995 for the purpose of a claim to the 
SSA diagnosed PTSD.  

Over the past year the veteran stated he was receiving 
treatment at the Ponce VA Clinic.  He was trained and 
served as a cook in service.  He was assigned to the 25th 
Infantry in Vietnam where his only duty was as a cook.  
When asked to describe traumatic events in Vietnam he 
reported having a friend who was sent on a mission and 
killed in action.  He was not present at the time and was 
told by other soldiers about the death.  He volunteered to 
go to the front perimeter to fight but was not allowed to 
go because he was not an infantryman and had to stay and 
cook.  Another time he carried a dead soldier in a 
stretcher to a helicopter.  While his unit was in 
Cambodia, his base camp was attacked several times.  No 
fellow soldiers were killed or wounded near him.  He 
reported seeing dead and wounded soldiers carried to 
helicopters, but none were killed or wounded near him.  
Another incident he reported was that in a routine 
examination and chest x-ray he was told he had cancer or 
thoracocyllosis.  Later it was found out that the x-rays 
belonged to another soldier.  The veteran was not able to 
report any extreme traumatic event in Vietnam.  He did not 
report feelings of intense fear, helplessness, or horror 
at the time he experienced these events in Vietnam.  He 
did not participate in direct combat with the enemy, and 
he was not wounded in combat.  Post service he went to 
college and received a bachelors degree in 1977.  He 
worked from 1978 until 1986 for a pharmaceutical company.  
He stopped working at that time due to depression and 
anxiety.  He was receiving SSA disability pension.  He was 
married with 4 children.  His wife was working at a 
pharmaceutical company.  He did not report any marital 
problems.  He was farming and raising chickens.  He did 
not report any avoidance behavior due to traumatic 
experience in Vietnam.  He enjoyed going out with his 
family and visiting other family members.  

The examiner noted that the veteran was well developed and 
nourished.  He was appropriately dressed with adequate 
hygiene.  He was cooperative, spontaneous, and immediately 
established eye contact.  He was alert, fully aware, and 
in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.   There were no 
tics, tremors, or abnormal involuntary movements.  His 
thought process was coherent and logical with no looseness 
of association, or evidence of disorganized speech, 
delusions, hallucinations, phobias, obsessions, or 
suicidal thoughts.  His mood was depressed and anxious.  
He was oriented to person, place, and time.  Memory was 
intact, judgment was good, and insight was adequate. 

The examiner noted that after reviewing the claims folder 
and performing a clinical history and mental status 
examination, it was his conclusion that the veteran's 
mental disorder did not meet the DSM-IV criteria to 
establish a diagnosis of PTSD.  He was not able to specify 
and describe in detail a severe traumatic incidence 
experienced in combat.  He was never in a combat situation 
in front of the enemy.  He was not observed to become 
anxious or distressed when he was expressing his 
experiences in Vietnam.  He did not report feelings of 
intense fear, helplessness or horror at the time when he 
was experiencing the events in Vietnam.  There is no 
evidence in the patient's clinical picture of avoidance of 
a stimuli associated with the trauma.  His memories about 
Vietnam were not intrusive, persistent, and distressing 
thoughts interfering with daily function.  The examiner 
concluded that as a definite traumatic stressor could not 
be identified, a link between the stressor and the signs 
and symptoms of the veteran's mental disorder could not be 
established.  The diagnoses were dysthymic disorder and 
anxiety disorder, with dependent personality features.

The examiner added that the veteran's mental disorder 
should not be diagnosed as PTSD.  In addition, there was 
no evidence in the claims folder and the veteran's 
evaluation that his mental disorder became manifest during 
service or within one year of the date of his discharge.  
There was no evidence in the record that his mental 
disorder resulted from aggravation of an underlying defect 
while in service.

The file contains several private and VA medical treatment 
records for the veteran which include a diagnosis of PTSD.  
The file also contains the July 1991 SSA determination 
awarding the veteran a disability pension for PTSD.

There are also several statements submitted by relatives 
and friends in support of his claim.

Analysis.  The Board has reviewed all the evidence of 
record including the service medical and personnel 
records, the information from the USASCRUR, the reports of 
VA examination and VA treatment records.  The medical 
evidence shows a diagnosis of PTSD in 1992, and the 
diagnosis of PTSD offered by Dr. Duarte-Ortiz at the RO 
hearing in December 1996, and apparently medical 
professionals at the VA satellite clinic have diagnosed 
PTSD based on some of the veteran's purported in-service 
experiences.

The Board finds that the veteran is not shown to have 
engaged in combat with the enemy based on the evidence of 
record.  Accordingly, service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304.  While the 
Board acknowledges that the veteran has been diagnosed 
with PTSD, critical elements of this diagnosis, most 
fundamentally those concerning the existence of a stressor 
or stressors, appear to be based wholly upon statements of 
history provided by the veteran.  The question of whether 
he was exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers may 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of 
PTSD, the veteran's claim must still fail because there is 
no supporting evidence that the claimed in-service 
stressors actually occurred.  The pertinent regulations 
require "credible supporting evidence" that the claimed 
in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997) (emphasis added). 

The Board finds that there is no evidence to support the 
veteran's assertions as to any of his claimed stressors.  
Attempts were made to confirm the veteran's stressors, 
including seeking additional information from the veteran 
so that certain claimed incidents could be researched; 
however, the evidence submitted was vague and 
insufficient.  Because some of the claimed stressors are 
not the type of incidents which would be recorded in 
official military records, and others are not apparent in 
the official records, and because the dates and details of 
the claimed incidents could not be confirmed, the Board 
finds that it would be futile to attempt to undertake an 
additional search at this juncture.  Therefore, the Board 
finds that there is no evidence to support the veteran's 
allegations as to his in-service stressors.  Since the 
evidence does not reflect that the veteran engaged in 
combat with the enemy, corroborating supporting evidence 
is needed to verify the claimed stressors.  In that 
regard, attempts to locate supporting documentation have 
been unsuccessful.  As no relevant information has been 
forthcoming, the Board finds that the veteran's claim 
fails in this element.

The veteran argues that his currently diagnosed PTSD is 
related to psychological stress he experienced in service.  
The veteran's lay opinion as well as the lay opinions of 
his family and friends to the effect that his currently 
diagnosed PTSD is attributable to service stressors is not 
competent evidence of a such a nexus since lay persons are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In sum, based on the evidence of record, the veteran did 
not engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressors actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established.  
38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In light of the above, the Board must conclude that 
service connection is not warranted for PTSD.  In reaching 
this decision, the Board has determined that application 
of the evidentiary equipoise rule is not required in this 
case because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

